                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


In re: Incidents at “Kopy’s Bar,”             )       Order filed in:
on or about Oct. 12, 2018.                    )
                                              )       (Lead) Civil Action No. 18-1567 &
                                              )
                                              )       (Member) Civil Action No. 19-617


                         ORDER OF CONSOLIDATION AND STAY

       Waiver-of-service forms have been filed in Bruce Thomas v. Brian Martin, et al.,

Civil Action No. 19-617; and this appears likely to be the last individual-lawsuit to be filed in

relation to the October 12th incident(s). Like the cases before it, CONSOLIDATION of the

Thomas matter makes abundant sense, and it is SO ORDERED. Civil Action No. 19-617

is consolidated, for pretrial purposes and until otherwise ordered, with (Lead) Civil Action No.

18-1567. Until further notice, all pleadings, motions and other papers shall be filed at the Lead

Case Number, 18-1567 (including any answer(s) to the Complaint in 19-617). Civil Action No.

19-617 has been administratively closed, for statistical purposes only.

       In addition, and in the interest of sound judicial administration, Lead Case No. 18-1567

(and, by extension, all Member cases encompassed therein) is STAYED and

ADMINISTRATIVELY CLOSED. All response-deadlines to pending Motions, that have not

already expired, are suspended. The only matters that presently shall proceed are the filing and

service of the DAVID LINCOLN counterclaim(s) (see text Order entered today re Doc. 81

in 18-1567); and the BRUCE THOMAS Defendants’ answer(s) or other response(s) to the

BRUCE THOMAS Complaint (Doc. 1 in 19-617).
       Once answer(s) or other response(s) have been filed with respect to the aforementioned

outstanding pleadings, the Court will lift the stay, reopen the Lead Case and enter an order in

18-1567 providing guidance for how to proceed.

       IT IS SO ORDERED.



September 3, 2019                                    s/Cathy Bissoon
                                                     Cathy Bissoon
                                                     United States District Judge

cc (via ECF email notification):

All Counsel Currently of Record




                                                 2
